United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 22-5187                                                   September Term, 2022
                                                                          1:22-cv-01181-UNA
                                                          Filed On: September 13, 2022
Patrick O. Christian,

              Appellant

       v.

United States of America,

              Appellee

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Henderson and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                        Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed May 27, 2022 be
affirmed. Appellant has not shown the district court erred in dismissing the case
pursuant to 28 U.S.C. § 1915(e)(2). See Neitzke v. Williams, 490 U.S. 319, 325 (1989)
(“[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk